DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s reply filed 10/12/2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1 and 24-30 are currently pending.  Claims 27-29 are withdrawn.  Claims 1, 25 and 30 are currently amended.  Claims 2-23 and 31-35 are cancelled.  

Claim Objections
Claims 1 and 30 are objected to because of the following informalities:  typographical error.
Claims 1 and 30 recite the following phrase:
“…bone particles are suspended in saline and sealed in a container, the bone particles are then exposed to a mechanical atmospheric or membrane charge adjustment using a pulsed electro mechanical field or a shock wave of a compressed wave of high amplitude to create enhanced bone particles…”
In view of the instant specification at paragraph [0046], it appears there should be a comma between the words “mechanical” and “atmospheric” so the phrase reads as follows:

Appropriate correction is required.

Claim Interpretation
With regard to the limitations directed to the manner in which the biological composition has been produced, i.e. “…mechanically selected...”, and “…derived from bone marrow…” and “…mixture excludes and is isolated from whole cells” (claims 1 and 30), it is noted that these limitations are product-by-process limitations.
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the biological composition has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the composition, rather any biological composition comprising:
a mixture of non-whole cellular components or non-cellular fractions having exosomes, vesicular components and active and inactive components of 
freeze-dried bone particles; and
a polyampholyte protectant or cryoprotectant, would appear to read on the claimed composition.
Further regarding claims 1 and 30, the claims recite limitations directed to the manner in which the bone particles are produced, specifically “…bone particles are suspended in saline and sealed in a container, the bone particles are then exposed to a mechanical, atmospheric or membrane charge adjustment using a pulsed electro mechanical field or a shock wave of a compressed wave of high amplitude to create enhanced bone particles…”  In the instant case, the specification is not sufficiently detailed in identifying any structural or chemical changes that are imparted to the bone particles by the recited limitations, e.g. demineralized or decellularized. Thus, the method by which the bone particles have been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the bone particles, rather any bone particles would appear to read on the claimed composition.
Additionally, regarding claim 1 and the limitation “the freeze-drying is run for greater than 24 hours to dry the enhanced bone particles without adversely affecting the structural or physical properties of the enhanced bone particles”, this limitation is directed to the manner in which the bone particles are dried. Given the limitation indicates that there are no changes to the structural or physical properties of the bone particles, any freeze-dried bone particles would appear to read on the claimed freeze-dried bone particles.
Further regarding claim 30 and the limitation “wherein the freeze-drying is run for greater than 24 hours to dry the enhanced bone particles without adversely affecting the structural or physical properties of the enhanced bone particles”, it is noted as set forth below at the rejection under 35 USC 112(b), this limitation is interpreted to be directed to the freeze-drying of the bone particles. Thus, given the limitation indicates that there are no changes to the structural or physical properties of the bone particles, any freeze-dried bone particles would appear to read on the claimed freeze-dried bone particles.
Further regarding claims 1 and 30, it is noted that claim 1 recites the composition is in the form of “a preserved frozen composition or a frozen cryopreserved composition or a freeze-dried composition” and claim 30 recites “thereafter freeze-drying to form a freeze-dried composition”, thus claim 30 encompasses a freeze-dried composition.
Further regarding the recitations “compatible with biologic function” (claims 1 and 30), “for osteoinductive bone tissue regeneration” (claim 1), “the mixture creates a physical or electrical or chemical gradient or combination thereof for tissue regeneration” (claim 1), “…in the unfrozen non-freeze-dried state prior to preservation or cryopreservation or freeze drying…”(claim 1), it is noted these limitations are considered only to be intended use recitations which do not further define or limit the composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients, as that instantly claimed. Compositions 
Claim 26 depends directly from claim 1.  Claim 1 recites “…creating a physical or electrical or chemical gradient, or combination thereof, for osteoinductive bone tissue regeneration”.  Claim 26, which depends from claim 1, recites “wherein the composition does not require cryopreservation to afford regenerative potential”.  Claim 26 is also directed to an intended use limitation which does not further define or limit the composition, per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Rejection Withdrawn
RE: Rejection of Claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claim 23 has been cancelled, thus obviating the previous ground of rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Rejection Withdrawn
Claim 25 has been amended to now depend from claim 1. Therefore, Applicant’s amendment obviates the previous rejection of record.


New ground of rejection, necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 24-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 30 recite the following phrase:
“…bone particles are suspended in saline and sealed in a container, the bone particles are then exposed to a mechanical, atmospheric or membrane charge adjustment using a pulsed electro mechanical field or a shock wave of a compressed wave of high amplitude to create enhanced bone particles…”
Since the specification (paragraph [0046]) discloses that the cut, shaved, morselized or ground bone is suspended in enough saline to cover within a sealed polypropylene, polystyrene or Pyrex container, and thereafter the container is exposed to a mechanical, atmospheric or membrane charge adjustment process, this recitation in claims 1 and 30 renders the claims unclear as to whether or not the pulsed electro- mechanical field or a shock wave of a compressed wave of high amplitude are applied directly to the bone particles (e.g. probe is within the container), or is applied to the exterior of the container comprising the bone particles.

Further regarding claim 30 and the limitation “wherein the freeze-drying is run for greater than 24 hours to dry the enhanced bone particles without adversely affecting the structural or physical properties of the enhanced bone particles”, it is noted that, given that claim 30 recites the composition is freeze-dried after combining the mixture, the bone particles, and the protectant or cryoprotectant, it is unclear if the limitations directed at the freeze-drying process are directed to the bone particles alone, or the limitation is directed at the final product.
In the interest of compact prosecution, claim 30 is interpreted as being directed at freeze-drying of the bone particles themselves.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a 
Since each of claims 24-26 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection Withdrawn
RE: Rejection of Claim(s) 1, 23-26, 30 and 32 under 35 U.S.C. 103 as being unpatentable over Badiavas, in view of Mitsialis, Matsumura 2010, Matsumura 2013 and Voor, as evidenced by Camussi, Mathivanan and Al-Nedawi:
Claims 23 and 32 have been cancelled.
Applicant has amended claim 1 to now require the bone particles have a size of 100-300 µm. The previously cited reference to Voor taught bone particles having sizes  that were about 2.5 mm long and 1.5 mm in diameter at the ends and 0.5 mm diameter in the center portion.  Voor did not teach bone particles ranging in size from 100-300 µm.  Due to the claim amendments submitted October 12, 2021, the rejection under 35 

New ground of rejection, necessitated by Amendment
Claim(s) 1, 24-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Badiavas et al. (WO 2014/159662; previously cited) (“Badiavas”), in view of Mitsialis et al., (US 2014/0065240; previously cited) (“Mitsialis”), Matsumura et al., (Cell Transplantation, Vol. 19, pp. 691-699, 2010; previously cited) (“Matsumura 2010”), Matsumura et al., (Journal of Biomaterials Science, Polymer Edition, 2013; previously cited)  (“Matsumura 2013”) and Guelcher et al.,  (US 2010/0112032; see PTO-892) (“Guelcher”), as evidenced by Camussi et al., (Kidney International (2010), vol. 78, pages 838-848; previously cited)(“Camussi”), Mathivanan et al (Journal of Proteomics, vol. 73 (2010), pages 1907-1920; previously cited) (“Mathivanan”) and Al-Nedawi et al., (Cell Cycle (2009), vol. 8, Issue 13, pages 2014-2018; previously cited) (“Al-Nedawi”).

It is initially noted, as set forth above, in considering the product-by-process limitations, claim 1 is interpreted as an unfrozen, non-freeze-dried composition, or a frozen cryopreserved composition, or a freeze-dried composition comprising the following components:
1) a mixture of non-cellular fractions or non-cellular components, or combinations of non-cellular fractions and non-cellular components, consisting of exosomes, vesicular components and active and inactive components of biological 
2) freeze-dried cortical and cancellous bone particles ranging in size from 100-300 µm, and
 3) a polyampholyte protectant or cryoprotectant.  

In considering the product-by-process limitations of claim 30, claim 30 is interpreted as a freeze-dried composition comprising the following components:
1) a mixture of non-cellular fractions or non-cellular components, or combinations of non-cellular fractions and non-cellular components, consisting of exosomes, vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components that have been isolated from bone marrow derived whole cells and excludes whole cells;
2) freeze-dried bone particles, and
 3) a polyampholyte protectant or cryoprotectant.

	 Badiavas is directed to methods for isolating microvesicles from culture supernatants and biological fluids since they are useful as pharmaceutical compositions that promote wound healing (e.g. formation of bone tissue), stimulate tissue regeneration, modulate immune reactions and are useful as diagnostic reagents (Abstract; page 1, first paragraph; Example 14, page 55, first full paragraph).
Regarding claims 1 and 30, Badiavas (Example 3) specifically teaches preparing microvesicles from bone marrow by obtaining normal donor human bone marrow from AllCells LLC (Emeryville, CA). Mesenchymal stem cells (MSCs) were then isolated by a standard plastic adherence method and bone marrow mononuclear cells were isolated by low-density centrifugation using Ficoll-Paque Premium (density: 1.077 g/ml) and the mononuclear cells were collected at the interface, washed and resuspended in MSC medium consisting of alpha-minimum essential medium (a-MEM) and 20% FBS, 1% Penicillin/Streptomycin and 1% glutamine.
Initial cultures of either MSCs or mononuclear cells were seeded between 2-3 x 105 cells/cm in tissue culture-treated dishes and cultured 48-72 hours. Thereafter, the non-adherent cells were removed, the culture flasks were rinsed once with PBS, and fresh medium was added to the flask. The cells were grown until 80% confluence was reached, passaged by Trypsin-EDTA and split at a 1:4 ratio into 5-layer multiflasks.  The cells were grown in the multiflasks to produce conditioned medium. The conditioned medium was transferred to 50mL conical centrifuge tubes and immediately centrifuged at 400 x g for 10 minutes at 4 °C to pellet any non-adherent cells (separation of whole cells). The supernatant was transferred to new 50mL conical centrifuge tubes and centrifuged at 2000 x g for 30 minutes at 4 °C to further remove cells and cell debris, which reads on “excludes and is isolated from whole cells”, as recited in claims 1 and 30. The supernatants were collected and subjected to treatment with polyethylene glycol (PEG) and sodium chloride and subsequently centrifuged at 10,000 x g at 4 °C for 30 minutes. The resulting supernatant was subsequently decanted to separate the supernatant from the microvesicle enriched pellet (i.e. non-cellular fraction). The microvesicle enriched pellet was resuspended in PBS and transferred to amicon ultra- 15 on “biologic material derived from bone marrow”.  Thus, although Badiavas does not further comment on whether or not the microvesicles obtained in the 10,000 x g fraction comprise exosomes, Badiavas teaches analyzing the isolated microvesicles for exosomal markers and confirmed the presence of the exosomal markers (HSP 70 and CD63), thus confirming the microvesicle composition obtained by centrifugation at 10,000 x g includes exosomes (Example 8, page 47, 4th paragraph). Thus, Badiavas’ composition is derived from bone marrow and consists of non-whole cellular components and non-cellular fractions including exosomes, as recited in claims 1 and 30.
	As to the limitation that, in addition to exosomes, the mixture includes “vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives and extracellular components”, it is noted Badiavas (page 1, third paragraph) teaches the microvesicle membrane surface includes membrane proteins from their host cell, and the microvesicles may further contain additional molecules from their host cells such as mRNA (active components of biological activity), miRNA (non-coding RNA, i.e. inactive components of biological activity), tRNA, RNA (ribosome fragments, i.e. organelle fragments), DNA, lipids, proteins (cellular excretions) or infectious particles.
cellular derivatives), proteins, mRNAs, microRNAs (miRNA) and organelles (Abstract).
Mathivanan evidences that the membranous extracellular organelles (microvesicles) include exosomes, shedding microvesicles (SMV) and apoptotic blebs (AB), wherein exosomes are formed by the inward budding of multivesicular bodies (MVBs) which are then released from the cell following the fusion of MVBs with the plasma membrane (PM) (Abstract) and the shedding microvesicles (SMVs) are large vesicles (> 100 nm) that are shed from the plasma membrane (PM) (extracellular components such as fragments of the cell membrane, i.e. cell fragments) (2.1 Shedding microvesicles (SMVs).  
Al-Nedawi evidences that microvesicles often contain elements of the membrane lipid rafts (i.e. vesicular components) since the microvesicles include portions of the plasma membrane from their host cells (third paragraph, left column, page 2015).
	Thus, the microvesicle composition of Badiavas necessarily includes a mixture of “vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives and extracellular components”, in addition to exosomes.	
	Thus, Badiavas’ biological material derived from bone marrow excludes and is isolated from whole cells and yields non-whole cellular components that consist of exosomes, vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives and extracellular components, as recited in claims 1 and 30. 

Badiavas differs from the instant invention in that, although Badiavas teaches frozen storage (i.e. frozen cryopreserved) of the microvesicles at -70°C (page 44, last paragraph), Badiavas is silent as to the addition of a protectant or cryoprotectant of polyampholyte to the microvesicles for preservation.  However, Mitsialis is directed to compositions comprising mesenchymal stem cell exosomes (microvesicles from inward budding of plasma membrane) and methods of therapeutic use in treating inflammatory lung disease (Abstract).  Mitsialis teaches the exosomes are obtained from bone marrow mesenchymal stem cell (BM-MSC) conditioned medium and the presence of the exosomes was verified by negative staining microscopy (paragraph [0030]). 
Mitsialis, at paragraph [0063], specifically teaches that the invention contemplates the long-term storage of the MSC-derived exosomes in the cryopreserved state in freezing medium. The freezing medium contains additives to enhance preservation of the exosome biological activity and these additives will be similar to those used for cryopreservation of intact cells, such as DMSO, glycerol and polyethylene glycol (i.e. protectant). Thus, Mitsialis teaches combining the mixture of exosomes (microvesicles) with a freezing medium comprising a cryoprotectant.  Mitsialis further teaches lyophilization (i.e. freeze-drying) of the composition (paragraph [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the composition comprising exosomes with a freezing medium comprising a cryoprotectant for subsequent freezing (i.e. frozen cryopreserved state) or lyophilization (i.e. freeze-dried state).

The skilled artisan would have had a reasonable expectation of success in combining the teachings of Badiavas and Mitsialis because each of these teachings are directed at therapeutic uses of microvesicle compositions and the preservation and storage of the microvesicles prior to therapeutic use.	
Therefore, given that the intention of Badiavas is to produce microvesicles for therapeutic purposes and employs frozen storage, and given that Mitsialis also teaches producing exosomes (microvesicles) for therapeutic purposes and teaches long-term frozen storage by cryopreservation using a freezing medium comprising a cryoprotectant agent (e.g. DMSO), it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the microvesicle composition of Badiavas to include a cryoprotectant agent, as taught by Mitsialis, for the predictable result of successfully storing the microvesicles for future use and preserving the microvesicles’ biological activity, thus meeting the limitations of claims 1 and 30. 
	Further regarding claims 1 and 30, although Mitsialis renders obvious using a cryoprotective agent such as DMSO in the microvesicle composition Mitsialis does not further teach the protectant is a polyampholyte protectant, as recited in claims 1 and 30.  However, Matsumura 2010 is directed to polyampholytes as cryoprotective agents and teaches that cryoprotective agents (CPAs) such as DMSO show high cytotoxicity, whereas polyampholyte protectants such as poly-L-lysine (PLL) derivatives show higher 
Matsumura 2013 further teaches that the cryoprotective agent carboxylated poly-l-lysine (COOH-PLL) resulted in greater than 90% cell viability post-thaw for human bone marrow-derived mesenchymal stem cells (hBMSCs) and microscopic analysis revealed that the polyampholyte CPA did not penetrate the cell membrane, but rather attached to the membrane during cryopreservation, suggesting that the use of COOH-PLL can eliminate the use of proteins and DMSO, thus making it safer for use of the preserved cells for transplantation or regenerative medicine (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyampholyte protectant, e.g. COOH-PLL, as the cryoprotectant agent in the microvesicle composition of Badiavas, in view of Mitsialis.
 The person of ordinary skill in the art would have been motivated to use a polyampholyte cryoprotective agent, as taught by Matsumura 2010 and Matsumura 2013, for the predictable result of providing a more effective cryoprotectant with reduced toxicity, thus making it safer to use the preserved material for transplantation and regenerative medicine.
The skilled artisan would have had a reasonable expectation of success in substituting the polyampholyte protectant, e.g. COOH-PLL, for the DMSO protectant of Badiavas, in view of Mitsialis because Matsumura 2010 has shown that polyampholyte 
Further regarding claims 1 and 30, and the limitations directed to the inclusion of freeze-dried bone particles, it is noted as set forth above at Claim Interpretation the specification is not sufficiently detailed in identifying any structural or chemical changes that are imparted to the bone particles by the recited limitations, e.g. demineralized or decellularized. Thus, the method by which the bone particles have been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the bone particles, therefore any freeze-dried cortical or cancellous bone particles read on the claimed freeze-dried bone particles. 
Although Badiavas (Example 14, page 55, first full paragraph) teaches using the microvesicle composition for wound healing, i.e. bone formation, Badiavas does not further teach the microvesicle composition in combination with freeze-dried bone particles or freeze-dried cortical and cancellous bone particles.  However, Guelcher is directed to composite compositions useful for implantation in orthopedic applications resulting in wound healing (Abstract, paragraph [0007]).  Guelcher teaches the bone particles are obtained from cortical, cancellous and corticocancellous bone and are sieved to obtain particles ranging in size from 100 to 1000 microns (µm) (paragraph [0068] and [0069]). Guelcher further teaches the bone particles are dried by lyophilization, i.e. freeze-drying, before incorporation into the composite composition (paragraph [0079]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the composition comprising the microvesicles (exosomes) of Badiavas, in view of Mitsialis, Matsumura 2010, and Matsumura 2013, with freeze-dried cortical and cancellous bone particles.
The person of ordinary skill in the art would have been motivated to modify the microvesicle composition of the prior art to include cortical and cancellous bone particles, as taught by Guelcher, for the predictable result of successfully promoting bone formation.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Guelcher with the cited prior art because each of these teachings are directed at tissue regeneration therapies, specifically bone formation.
The combination of multiple products each known to have the same effect (i.e. healing bone defects) to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The reason to combine the microvesicles of cited prior art with the bone particles of Voor is to produce a product 
Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Regarding claim 24, it is noted that Badiavas does not specifically disclose the microvesicle composition wherein active or inactive components of biological activity can be extants of the human metabolome (claim 24), however given that Badiavas discloses the substantially same microvesicle composition, obtained from the acellular portion of bone marrow, as disclosed in the instant specification at paragraphs [0012], [0013] and [0035]-[0036]), Badiavas’ processed bone marrow composition (i.e. biological material) must inherently be the same, thus the same composition which is present in the instant specification will necessarily be present in the method of Badiavas, and necessarily have the same components.  
Under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process and produce the identical or substantially identical product.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01
cellular derivatives), proteins, mRNAs, microRNAs (miRNA) and organelles that reflect the origin cell (Abstract) and thus comprise metabolites of the human origin cells, thus meeting the limitation of claim 24.
Regarding claim 25, Badiavas, at Example 16, discloses processing the microvesicles at room temperature, i.e. ambient temperature, thus meeting the limitation of claim 25.
Regarding claim 26, it is noted, as set forth above at Claim Interpretation, claim 26 recites limitations that are considered only to be directed to intended use.
 Therefore, such recitations do not further define or limit the claimed composition, per se. The recited limitations will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same components, as that instantly claimed since compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. As such, instant claim 26 does not further limit claim 1 and thus is included in the rejection of claim 1.  	
Response to Remarks
 	Applicant has traversed the rejection of record on the grounds that the primary reference uses whole cells to prepare the conditioned medium comprising the non-cellular components and this is not how the composition is prepared by Applicant, as discussed at Applicant’s Remarks (last paragraph, page 19 of 20).

It is additionally noted, as set forth above at Claim Interpretation, Applicant’s product-by-process limitations have been carefully considered. Specifically, regarding Applicant’s remarks regarding the preparation of the bone particles, as noted above the specification is not sufficiently detailed in identifying any structural or chemical changes that are imparted to the bone particles by the recited limitations, e.g. demineralized or decellularized. Thus, the method by which the bone particles have been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the bone particles. 
In the instant case, the process imparts these features to the biological composition of claim 1:
a mixture of non-whole cellular components or non-cellular fractions having exosomes, vesicular components, organelle fragments and active and inactive components of biological activity, cell fragments, cellular excretions, and extracellular components, the mixture excludes whole cells;
freeze-dried cortical and cancellous bone particles having a size ranging from 100-300 µm;
a polyampholyte protectant or cryoprotectant; and
the biological composition is in the unfrozen state or in a frozen cryopreserved state or in a freeze-dried state.

The process imparts these features to the freeze-dried biological composition of claim 30:
a mixture of non-whole cellular components or non-cellular fractions including exosomes, vesicular components, and active and inactive components of biological activity, cell fragments, cellular excretions, and extracellular components, the mixture excludes whole cells;
freeze-dried cortical and cancellous bone particles; and
a polyampholyte protectant or cryoprotectant.

Conclusion
	No claim is allowed.  No claim is free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/EVELYN Y PYLA/Examiner, Art Unit 1633                                                                                                                                                                                                        
/SCOTT LONG/Primary Examiner, Art Unit 1633